Citation Nr: 1629774	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-06 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in November 2013, at which time       it was remanded for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Arthritis of the right knee was not shown in service or for many years thereafter, and the most probative evidence indicates that the current right knee disability is not related to service or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO's October 2009 letter to the Veteran contained the requisite notice.

In addition, the Board finds that the duty to assist has been satisfied.  The RO obtained the Veteran's service treatment records, post service treatment records, and VA examination reports. 

The Board also notes that action requested in the prior remand has been undertaken.  In January 2014, the Veteran underwent another VA examination and medical opinions were obtained.  In addition, a letter mailed in February 2014 asked the Veteran to sign authorization forms for all private treatment providers who treated   his right knee disability.  Thereafter, a February 2014 report of contact indicates that the Veteran reported that he had no additional information to submit.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Following remand, the file was provided to the Veteran's service organization for review in March 2014, where it remained until forwarded for action to advance the case on the docket in May 2016.  Accordingly, an appropriate opportunity for review was provided.  See 38 C.F.R. § 20.600 (2015).
 
The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issue to the Veteran, who testified as to the circumstances of his service, symptomatology, and treatment history.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in     the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R.   § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,  1 Vet. App. 49, 53 (1990).

The Veteran asserts that a current right knee disability is related to a fall from a ladder during service or, alternatively, was caused or aggravated by his service-connected left knee disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative arthritis of the right knee.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or a service-connected disability.

Service treatment records show no complaints of or treatment for a right knee disability during service.  A February 1968 report of medical examination indicates that the Veteran's lower extremities were normal upon his discharge from active duty.  Additionally, on a February 1968 report of medical history, the Veteran denied having any history of "trick" or locked knees.  Although the Veteran did report a history of arthritis, bone or joint deformity, he referenced pain only in the shoulder and back.  The examiner indicated that the Veteran had no problem with arthritis at the time. 

The first record of treatment for a right knee disability following service is a May 2006 VA treatment record.  However, the record shows that the Veteran received treatment for right knee pain since the 1990's and had a history of right knee surgery.   

As right knee arthritis was not diagnosed in service or within one year following discharge from service, competent evidence linking the current condition with service or a service-connected disability is required to establish service connection.  

A December 2009 VA treatment record indicates that the Veteran reported increased pain in his right knee due to favoring the left knee, and he requested a letter to that effect.  A December 2009 letter from the Veteran's VA treatment provider states:

[The Veteran] has [a service-connected] left knee problem with recent left knee replacement [in] November . . . 2009.  He is now complaining of right knee pain due to the left knee pain.  This right knee pain is likely to have resulted due to favoring the left knee joint.  

In June 2010, the Veteran submitted the following opinion from the same VA treatment provider:

[The Veteran has [a] service-connected left knee problem [for] which he had a recent left total knee replacement [in November 2009].  He also had deep vein thrombosis in the left leg post-surgery which warranted [three] months of Coumadin.  Due to [the] above, he now has right knee pain which is least likely to be from the left leg problem as above.  

A May 2010 private treatment record indicates that the Veteran had a previous scope on his right knee in 1989 and underwent a left knee replacement in November 2009.  X-rays revealed right knee degenerative joint disease.  The Veteran reported right knee pain with walking and any type of physical activity and "wonder[ed] whether this could be service related to his other knee."  The private treatment provider noted that the Veteran's "right knee pain is at least likely as not to have resulted from favoring the left knee."  

The Veteran underwent a VA examination in January 2010, at which time he reported injuring both knees during service after falling from a ladder in the early 1960's.  He recalled severe left knee pain and some right knee pain after the fall.  The examiner indicated that there was no record of this in the Veteran's service treatment records; however, the record did show an exostosis on the medial aspect of the left knee in 1961 with surgical removal.  The Veteran reported current symptoms of bilateral knee pain, for which he first underwent arthroscopic surgery to repair a torn meniscus on the left knee in the late 1980's and on the right knee in the mid 1990's.  The examiner indicated that the Veteran's right knee symptoms primarily began in the 1980's, with slight symptoms before that.  It was noted that the symptoms appeared to be spontaneous in their onset and gradually worsening over time.  The diagnosis was degenerative arthritis of the left and right knee.  The examiner opined that the Veteran's right knee disability was less likely than not caused by or the result of his service-connected left knee disability because both knees gradually wore out over time, and there was no evidence of a specific event that would have caused a problem in the right knee and triggered it to disintegrate.  

During a February 2012 hearing before the Board, the Veteran testified that he first started having problems with his right knee in the early 1990's.  Specifically, he stated that he sustained a torn meniscus in the left knee, and about a year later, he sustained a torn meniscus in the right knee.  He further testified that after his recent left knee replacement surgery, he relied more on his right knee to carry his left knee, which he believed further damaged his right knee.

During a January 2014 VA examination, the Veteran reported falling from a ladder during service and injuring both knees.  He stated that he did not report the injury or seek treatment for either knee.  Indeed, the examiner indicated that service treatment records were silent for traumatic injuries involving either knee.  However, the Veteran did receive a diagnosis of exostosis arising from the medial side of the left tibia, for which he underwent excision of osteocartilaginous exostoses over the medial tibial metaphysis in July 1961.  The examiner indicated that after service, the record was silent as to written medical reports regarding either the left or right knee until 2006, at which time x-rays showed bilateral degenerative changes and a history of bilateral meniscectomies.  The Veteran reported current symptoms of bilateral knee pain with occasional right knee swelling, weakness, and giving way.  The examiner summarized the Veteran's history of right knee treatment and opined that a current right knee disability was less likely than not incurred in or caused by service because the record showed no complaints of or treatment for a right knee disability during service or for over 25 years after service.  The examiner also reasoned that based on a review of 2006 imaging studies, the Veteran's torn meniscus and degenerative changes were consistent with normal wear and tear of an aging population.

With respect to secondary service connection, the January 2014 VA examiner opined that a current right knee disability was less likely than not due to or the result of his service-connected left knee disability.  In support of this, the examiner indicated that there are multiple causes for torn menisci and degenerative osteoarthritis and that medical literature is controversial regarding secondary causes for musculoskeletal biomechanical degenerative changes.  It was noted that the Veteran had mild bilateral genu varus, which places excessive vector stress on the medial aspect of the knee  joint resulting in degenerative changes of the menisci and eventually degenerative osteoarthritis.  The examiner further opined that no currently diagnosed right knee disability was aggravated by the Veteran's service-connected left knee disability.   The examiner reasoned that the Veteran initially experienced a slow progression of degenerative changes in both knees in the 1990's.  Thereafter, the Veteran reported bilateral knee pain at approximately the same level, and imaging studies from 2006 revealed degenerative changes had already occurred in the right knee joint.  Further, the examiner indicated that radiographic studies revealed no evidence of accelerated escalation of aggravation of the right knee beyond normal progression.

The Board assigns little probative value to the December 2009, May 2010, and June 2010 medical opinions because they are not supported by rationale.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the opinions only address the Veteran's complaints of right knee pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47   (Fed. Cir. 2002).  Notably, neither treatment provider opined that any currently diagnosed right knee disability was caused or aggravated by his service-connected left knee disability.  

Conversely, the Board finds the January 2010 and January 2014 opinions of the    VA examiners to be highly probative.  Both examiners reviewed the claims file, conducted thorough physical examinations, summarized the Veteran's medical history for both knees, and supported the opinions with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

To the extent that the Veteran asserts that he experienced continuous right knee pain since the claimed in-service fall from a ladder, his statements are not supported by the evidence of record.  Notably, the Veteran testified at the February 2012 Board hearing that he first noticed problems with his right knee in the early 1990's.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Moreover, he denied knee problems on the report of medical history at separation, while specifically referencing back and shoulder pain.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'').  Accordingly, assertions of continuous right knee symptoms since his claimed in-service injury are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

While the Veteran believes that his current right knee disability is related to service and/or his service-connected left knee disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In   this regard, the diagnosis and etiology of knee disabilities are matters not capable   of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of      his current right knee disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for a right knee disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a right knee disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


